Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following limitations are unclear:
As to claim 4, it is unclear to the examiner what applicant mean by “the first sensor device stitches together an inside view of the living space and activity in the living space”.  More specifically, in light of the specification, a first sensor device activates other surveillance devices as a result of an activity in a room or activity transitioning between rooms such that the combination of the activated sensors and surveillance devices in different rooms may stitch together the entire view of the house (i.e. plurality of rooms) as a result of said activity [paragraphs 114 and 116-117] (Note: entire view is interpreted as information pertaining to event occurrences as a whole and not visual view).  For examination purpose, the limitation is treated as disclosed in the specification. 
As to claim 5, it is unclear to the examiner what is “functioning as a master sensor device” such that in the absence of any context as to any entity or establishing an “entity” such as a sensor device the step of “functioning as” is unclear.  For examination purpose, the examiner is treating the limitation as “a particular sensor device functioning as a master sensor device” for the remainder of this office action.  
As to claim 19, this claim is rejected for the same reason as claim 5 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2010/0318685 to Kraus et al. (hereafter Kraus) in view of US PG Pub. 2013/0268124 to Matsuoka et al. (hereafter Matsuoka).
Kraus was cited in the office action mailed on 11/23/20.

As to claim 15, Kraus teaches the invention as claimed including a method of operation of a residential sensor device platform, the method comprising: 
determining one or more conditions in a living space, wherein at least one condition of the one or more conditions is associated with activity in the living space [attempted entry into a home sensed by a device (i.e. doorlock/doorbell) as welcome or unwelcome visitor, paragraph 96, lines 5-18; sensing light/darkness, paragraph 80, lines 12-16 ];
sharing, with other sensor devices of a plurality of sensor devices, information associated with the one or more conditions [doorlock can paired with/control/command other sensor devices such as a camera or electronic alarm or security system, etc., paragraph 73; device exchanges information with other sensor devices and controller, paragraph 80, lines 6-8 or gateway; light 
controlling one or more operations of one or more electrical controls based at least in part on the information associated with the one or more conditions [light sensor sensing light/darkness and shared that information with a controller to automatically operated other devices including device 62 which include electrical controllers such as a wall switch and a plug-in module, paragraph 80, lines 4-5 and 12-16; Fig. 2; doorlock can paired with/control/command other sensor devices such as a camera or electronic alarm or security system, etc., paragraph 73].
Kraus does not specifically teach enabling a first sensor device of the plurality of sensor devices to control the other sensor devices, wherein the first sensor device functions as a wireless master multi-way switch that controls one or more electrical switches through controlling electrical controls of the other sensor devices.  However, Matsuoka teaches a master-slave relationship among multiple versatile sensing and control units (hereafter VSCUs) that switches a HVAC system ON and OFF wherein the master/primary communicates with or commands the slave/auxiliary VSCU unit(s) to control (i.e. ON/OFF and duration to achieve a set temperature) the HVAC system [paragraph 4, lines 1-17; paragraphs 70-72].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the teaching of Kraus and Matsuoka to achieve the predictable result of communication among sensing devices in coordinating and performing home automation functions.

As to claim 16, Kraus as modified teaches the invention substantially as claimed including wherein the sharing of information associated with the one or more conditions is based at least in part on one or more attributes associated with the other sensor devices [doorlock can 

As to claim 17, Kraus as modified teaches the invention substantially as claimed including wherein the one or more electrical controls control one or more non-sensor devices that communicate with at least a portion of the plurality of sensor devices of a wireless mesh network [device 62 which include electrical controllers such as a wall switch and a plug-in module that actuates a light/lamp in communication with light sensor sensing light/darkness and shared that information with a controller within a mesh network to automatically operated other devices including, paragraph 80, lines 1-16].

As to claim 18, Kraus as modified teaches the invention substantially as claimed including wherein the one or more electrical controls control one or more electrical power outlets and/or one or more electrical switches [device 62 which include electrical controllers such as a wall switch and a plug-in module that actuates a light/lamp in communication with light sensor sensing light/darkness and shared that information with a controller within a mesh network to automatically operated other devices including, paragraph 80, lines 1-16; Fig. 2, module(s) 62].

As to claim 19, Kraus as modified teaches the invention substantially as claimed including further comprising:
functioning as a master sensor device from a plurality of sensor devices, wherein the other sensor devices of the plurality of sensor devices are designated as slave sensor devices;
communicating with a wireless router; and


As to claim 20, Kraus as modified teaches the invention substantially as claimed including further comprising controlling operation of one or more electrical controls based at least in part on the information associated with the one or more conditions [light sensor sensing light/darkness and shared that information with a controller to automatically operated other devices including device 62 which include electrical controllers such as a wall switch and a plug-in module, paragraph 80, lines 4-5 and 12-16].

As to claim 1, this claim is rejected for the same reason as claim 15 above.  Furthermore, Kraus teaches a plurality of sensor devices, wherein each sensor device of the plurality of sensor devices communicates with a wireless router and with other sensor devices of the plurality of sensor devices, and wherein each sensor device includes one or more sensors operative to sense conditions in a living space and includes one or more processors operative to perform operations [sensor devices with sensors in communication with wireless router, Fig. 2, modules 46, 60, 64, 66, 90 and corresponding text; Fig. 6 and corresponding text; microprocessor, paragraph 90, lines 1-2; Figs. 3-4, logic/memory].

As to claims 2-3 and 5-6, these claims are rejected for the same reason as claims 16-17 and 19-20 above.
As to claim 4, this claim is rejected for the same reason as claim 15 above.  Kraus as modified teaches the invention substantially as claimed including wherein the first sensor device and the other sensor devices monitors activity in the living space, wherein the activity comprises movement of a person moving from room to room in the living space, and wherein the first sensor device stitches together an inside view of the living space and activity in the living space [Matsuoka, occupancy detection such as a person in bedroom (i.e. movement from other part of the home to the bedroom) where auxiliary VSCU act as the master VSCU commanding/activating the slave VSCU to control the HVAC system, paragraph 72].

As to claims 8-13, these claims are rejected for the same reason as claims 1-6 above.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus and Matsuoka in view of US PG Pub. 2003/0169171 to Strubbe et al. (hereafter Strubbe).

Strubbe was cited in applicant’s IDS filed on 9/20/19.

As to claim 7, Kraus does not specifically teaches optimizing one or more software applications based at least in part on the information associated with the one or more conditions.  However, Strubbe teaches a learning the normal behavior of a person by various sensors to established behavioral patterns to optimized home automation application/system by being able to take anticipatory actions based on sensed action(s)/information or take action when sensed abnormal behavior based on sensed action(s) or inaction(s) [paragraphs 14-16].   It would have 

As to claim 14, this claim is rejected for the same reason as claim 7 above.


Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, were amended to overcome the rejection.
Kraus does not teach or suggest newly amended limitations of “enabling a first sensor device of the plurality of sensor devices to control the other sensor devices, wherein the first sensor device functions as a wireless master multi-way switch that controls one or more electrical switches through controlling electrical controls of the other sensor devices”.

Examiner respectfully traversed Applicant's remarks:

As to point (a), since the outstanding 35 USC 112(b) or 35 USC 112 (pre-AIA ) second paragraph rejections above were not separately address the rejection is maintain by the examiner.  
As to point (b), applicant’s argument is moot in view of the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199